Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 1 of 21           PageID #: 347




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


   KRISTOPHER KEALOHA,                        CIVIL NO. 20-00323 JAO-RT

               Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                              MOTION FOR EMERGENCY
         vs.                                  INJUNCTIVE RELIEF

   NOLAN ESPINDA, et al.,

               Defendants.




                ORDER DENYING PLAINTIFF’S MOTION FOR
                   EMERGENCY INJUNCTIVE RELIEF

        Plaintiff Kristopher Kealoha (“Plaintiff”), a state pretrial detainee presently

  in custody at Halawa Correction Facility (“Halawa”), alleges that Defendants are

  violating his Fifth, Eighth, and Fourteenth Amendment rights and committing state

  law torts by mistreating him and/or permitting such mistreatment. Plaintiff

  requests an order requiring Defendants Nolan Espinda (“Espinda”), Shari Kimoto,

  Michael Hoffman, and Scott Harrington (collectively, “Administrative

  Defendants”) to (1) transfer him to the Federal Detention Center (“FDC”) or

  another appropriate facility and (2) provide an outside medical examination of

  head injuries he allegedly sustained on July 9, 2020. For the following reasons, the

  Court DENIES Plaintiff’s Motion for Emergency Injunctive Relief.
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 2 of 21             PageID #: 348




                                    BACKGROUND

  I.    Factual History

        Plaintiff is currently in the special holding unit (“SHU”) at Halawa. Compl.

  ¶ 16. He previously served time at Halawa from 1994 to March 4, 2017 and was

  rearrested for assault on April 17, 2017. ECF No. 49 at 3. Although initially held

  at Oahu Community Correctional Center (“OCCC”), Plaintiff was transferred to

  Halawa in December 2018 because he was reclassified as “maximum custody”

  based on accumulated points from his lengthy history in the State’s corrections

  system. Id. That classification caused him to be housed in the SHU. Id.1

        On July 9, 2020, at Defendant Joanne White’s (“White”) direction,

  Defendant Frank Kepa (“Kepa”) prepared Plaintiff to move to a different, less

  restrictive, module. ECF No. 49-4 at 1. When Plaintiff refused,2 he was written up

  for refusing a direct order and moved to disciplinary segregation pending a

  hearing. Id.; ECF No. 49 at 4. At approximately 12:30 p.m., Plaintiff broke the

  fire sprinkler head in his new cell, triggering a fire alarm, flooding his cell and

  areas of the SHU, and forcing an evacuation of inmates and staff. ECF Nos. 49-4


  1
    Administrative Defendants explain that Plaintiff was originally placed in the
  special housing unit, which is similar to the special holding unit but with more
  privileges, and both are part of the SHU. ECF No. 49 at 3–4.
  2
   Plaintiff testified that he refused to move because he was in protective custody,
  which required that he not be placed with the general population.

                                             2
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 3 of 21             PageID #: 349




  at 1; 49-25; 49-26. Just before 1:00 p.m., Plaintiff, wet and in his boxers, was

  placed in handcuffs behind his back and shackles on his legs and moved to the

  recreation yard while repairs were made to the sprinkler system and the area

  cleaned.3 ECF Nos. 49-4 at 1; 49 at 4; Compl. ¶ 17. At the hearing, White

  testified that inmates are not typically placed in the yard with restraints for

  recreation, but Plaintiff was not placed there for “rec” and she was concerned

  about staff safety due to Plaintiff’s disruptiveness.

        Valerie Buis (“Buis”), a Halawa nurse, assessed Plaintiff in the yard at 1:30

  p.m.4 ECF No. 49-4 at 1; ECF No. 54 at 2. Approximately 30 minutes later,


  3
    Administrative Defendants explain that White placed Plaintiff in the yard instead
  of an airconditioned interview room because he was wet and in his boxers. ECF
  No. 49 at 4. White’s testimony confirmed this.

  4
    Plaintiff’s counsel asserted multiple objections to testimony about the medical
  care provided to Plaintiff on July 9, 2020, as well as to the admission of related
  exhibits. These objections are misguided, as Plaintiff alleges that he was
  mistreated then denied—and continues to be denied—proper medical care.
  Because Plaintiff placed his medical treatment at issue in this litigation, he has
  waived any privilege he might have regarding his medical records. See Maynard v.
  City of San Jose, 37 F.3d 1396, 1402 (9th Cir. 1994) (citations omitted); cf.
  Morgan v. Doran, 308 F. App’x 231, 231–32 (9th Cir. 2009) (holding that
  “medical records could be considered as non-hearsay under Federal Rule of
  Evidence 803(6)”); Rose v. Strubeck, No. CV-04-52-M-LBE, 2006 WL 8442770,
  at *2 (D. Mont. May 24, 2006), aff’d sub nom. Rose v. Scott, 357 F. App’x 77 (9th
  Cir. 2009) (holding that HIPPA does not preclude disclosure of the plaintiff’s
  medical information and even if a privilege existed, the plaintiff waived it by
  placing his emotional condition at issue (citations omitted)). Plaintiff cannot allege
  inadequate medical care then preclude presentation and/or discussion of his
  records. Moreover, the medical records were filed under seal so the public will not
  have access to them.
                                             3
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 4 of 21           PageID #: 350




  Plaintiff fell twice after allegedly passing out. ECF No. 49-26, ECF No. 55 at 2;

  ECF No. 58 at 3. Plaintiff then reported that he suffered heat stroke. ECF No. 49-

  26, ECF No. 55 at 2; ECF No. 58 at 3. Minutes later, Buis evaluated Plaintiff

  again, along with Muriel Ah Quin (“Ah Quin”), another Halawa nurse, and

  provided him with water and cooling napkins. ECF No. 49-4 at 2; ECF No. 55 at

  2. Staff subsequently moved Plaintiff to a shaded area of the yard and replaced his

  cuffs with belly chains due to his complaints of discomfort. ECF No. 49-4 at 2;

  ECF No. 55 at 2; ECF No. 58 at 3. Ah Quin took Plaintiff’s vitals, but did not take

  his temperature, ECF No. 55 at 2, and testified that taking Plaintiffs’ temperature

  would have resulted in a false reading because he had just consumed water. Buis

  and Ah Quin testified that although Plaintiff was sweating profusely when they

  administered aid, his vitals and condition did not indicate that he suffered a heat

  stroke.

        Lieutenant Henry Hope, Jr. (“Hope”) took Plaintiff to an interview room at

  around 3:02 p.m. and talked to Plaintiff. ECF No. 49-4 at 2. Hope testified that he

  wanted to calm Plaintiff, who was very angry from his experience in the yard, to

  ensure that Plaintiff would not be destructive when returned to his cell. At

  approximately 3:40 p.m., Hope asked Plaintiff if he wished to see a nurse, and he

  declined. ECF No. 49-22. Plaintiff was permitted to shower, and afforded a phone




                                            4
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 5 of 21            PageID #: 351




  call, a grievance, and property authorized in administrative segregation. Id.

  Plaintiff returned to his cell at 4:26 p.m.5 ECF No. 49-4 at 2.

        Plaintiff’s account of the events differs from the evidence presented by the

  Administrative Defendants. Plaintiff claims that he passed out from heat

  exhaustion after three hours in the hot sun without water and that multiple

  unknown individuals failed to provide aid.6 Compl. ¶ 31. Plaintiff alleges that he

  suffered severe injuries from his restraints and his fall, during which he hit his

  head. Id. ¶¶ 32–34, 41; ECF No. 4-1 ¶ 25. According to Plaintiff, he continues to

  suffer from headaches, slurred speech, confusion and other symptoms consistent

  with brain injury, but Administrative Defendants have denied his requests for

  outside evaluation for brain injury and have not provided him with proper medical




  5
    Hope testified that, based on his 23 years of experience at Halawa, he disagreed
  with the decision to place Plaintiff in the recreation yard where there were other
  rooms available, such as a visiting room, and that plaintiff’s placement in the
  recreation yard violated Halawa procedures. The Court need not determine for the
  limited purposes of this Motion whether Administrative Defendants violated policy
  or acted with deliberate indifference when placing Plaintiff in the recreation yard.
  6
    Yet the chronology Plaintiff presented in his Reply—based on surveillance
  video—contradicts the allegations in his Complaint. ECF No. 66 at 2–6. In fact,
  Plaintiff was in the sun for an hour, not three hours, before falling, and never
  sought shelter in the available and increasing shade until staff and nurses escorted
  him there while treating him. ECF No. 49-26.

                                             5
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 6 of 21            PageID #: 352




  treatment. Compl. ¶¶ 42–44; ECF No. 4-1 ¶¶ 26–28. Plaintiff did not testify to

  these matters at the evidentiary hearing.7

  II.   Procedural History

        Plaintiff commenced this action on July 21, 2020 against the Administrative

  Defendants in their official capacities for prospective injunctive relief and in their

  individual capacities for damages. Compl. ¶¶ 5–12. Plaintiff also sues Defendants

  White, Kepa, Thailand Holani, Jessie Makepa, and Adult Corrections Officer Eric

  Binger (“Binger”)8 in their individual capacities for damages. Id. ¶ 14. He asserts

  the following claims: Count I – injunctive relief; Count II – violation of civil

  rights; and Count III – state law tort claims of intentional infliction of emotional




  7
    Instead, the bulk of Plaintiff’s testimony covered alleged past incidents and
  issues that were or are the subject of different lawsuits. This action concerns the
  recreation yard incident and purported deficiencies with medical care. Plaintiff’s
  conclusory statements in the Complaint about the Administrative Defendants’
  duties and his requests are not claims, see Compl. ¶¶ 51, 59–60, and the scope of
  this case—as determined by the Complaint—cannot be expanded by Plaintiff’s
  testimony or counsel’s arguments at the preliminary injunction hearing. Similarly,
  Plaintiff’s Exhibit D—his handwritten notes of incidents—outlines a series of
  allegations not mentioned in the Complaint. ECF No. 95-2. The dates of some of
  the incidents are not included in the notes, and he filed grievances on others, which
  apparently have not yet resolved. The notes also suggest that other inmates were
  treated differently when they broke sprinklers, but that information is not relevant
  to this Motion. The Court evaluates this Motion in connection with Plaintiff’s
  claims as pled.
  8
    Although Plaintiff did not identify Binger by his full name in the Complaint, it is
  contained in the record. ECF No. 49-11.
                                               6
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 7 of 21            PageID #: 353




  distress, intentional failure to adequately train and supervise, and failure to exercise

  reasonable care.

        As injunctive relief, Plaintiff requests an order: (1) immediately transferring

  him to the FDC or other appropriate facility for a pretrial detainee where he will be

  safe and enjoy the same privileges and opportunities afforded other pretrial

  detainees and (2) requiring outside medical consultation and examination of his

  head injuries. Id. ¶¶ 86–87. Plaintiff also seeks compensatory and punitive

  damages. Id. ¶¶ 88–89.

        Plaintiff filed the present Motion on July 21, 2020. ECF No. 4. The Court

  held an evidentiary hearing on September 11, 2020, at which Plaintiff, Buis, Ah

  Quin, White, and Hope testified.

                                  LEGAL STANDARD

        To obtain preliminary injunctive relief, a plaintiff must establish: (1) a

  likelihood of success on the merits; (2) a likelihood of irreparable harm in the

  absence of preliminary relief; (3) the balance of equities tips in his or her favor;

  and (4) an injunction is in the public interest. See Winter v. Nat. Res. Def. Council,

  Inc., 555 U.S. 7, 20 (2008) (citations omitted). Where, as here, the government is a

  party, the last two factors merge. See Drakes Bay Oyster Co. v. Jewell, 747 F.3d

  1073, 1092 (9th Cir. 2014).




                                             7
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 8 of 21              PageID #: 354




        The Ninth Circuit also employs a “sliding scale” approach to preliminary

  injunctions, under which “the elements of the preliminary injunction test are

  balanced, so that a stronger showing of one element may offset a weaker showing

  of another.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir.

  2011). The issuance of a preliminary injunction may be appropriate when there are

  “‘serious questions going to the merits’ and a balance of hardships that tips sharply

  towards the plaintiff . . . so long as the plaintiff also shows that there is a likelihood

  of irreparable injury and that the injunction is in the public interest.” Id. at 1135.

        Injunctive relief is “an extraordinary remedy that may only be awarded upon

  a clear showing that the plaintiff is entitled to such relief”; it is “never awarded as

  of right.” Winter, 555 U.S. at 22, 24 (citations omitted). “[C]ourts ‘must balance

  the competing claims of injury and must consider the effect on each party of the

  granting or withholding of the requested relief,’” and should be particularly

  mindful, in exercising their sound discretion, of the “public consequences in

  employing the extraordinary remedy of injunction.” Id. at 24 (citations omitted).

        Moreover, mandatory injunctions ordering affirmative action by a defendant,

  which is what Plaintiff requests here, go “well beyond simply maintaining the

  status quo . . . [and are] particularly disfavored.” Marlyn Nutraceuticals, Inc. v.

  Mucos Pharma GmbH & Co., 571 F.3d 873, 879 (9th Cir. 2009) (quoting

  Anderson v. United States, 612 F.2d 1112, 1114 (9th Cir. 1979), as amended


                                              8
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 9 of 21            PageID #: 355




  (1980)). Mandatory injunctions are “subject to heightened scrutiny and should not

  be issued unless the facts and law clearly favor the moving party,” Dahl v. HEM

  Pharm. Corp., 7 F.3d 1399, 1403 (9th Cir. 1993) (citation omitted), or “extreme or

  very serious damage will result.” Park Vill. Apartment Tenants Ass’n v. Mortimer

  Howard Tr., 636 F.3d 1150, 1160 (9th Cir. 2011) (citation omitted). They “are not

  issued in doubtful cases.” Id. (citation omitted). “The court’s finding of a strong

  likelihood that plaintiffs would succeed on the merits of their claims also evidences

  a conclusion that the law and facts clearly favor plaintiffs, meeting the requirement

  for issuance of a mandatory preliminary injunction.” Katie A., ex rel. Ludin v. Los

  Angeles County, 481 F.3d 1150, 1157 (9th Cir. 2007) (citation omitted).

  District courts should exercise caution in issuing injunctive orders and avoid

  becoming “enmeshed in the minutiae of prison operations.” Farmer v. Brennan,

  511 U.S. 825, 846–47 (1994) (quoting Bell v. Wolfish, 441 U.S. 520, 562 (1979)).

  Where appropriate, courts may exercise their discretion “by giving prison officials

  time to rectify the situation before issuing an injunction.” Id. at 847.

                                      DISCUSSION

        Plaintiff requests preliminary injunctive relief in the form of a transfer to the

  FDC or another facility to protect him from Halawa staff and inmates and for

  outside medical treatment. He argues, in conclusory fashion, that: (1) he has a

  one-hundred percent likelihood of success on the merits; (2) his head injury must


                                             9
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 10 of 21             PageID #:
                                    356



 be examined as soon as possible to prevent further irreparable harm; and (3) there

 is a strong likelihood that the alleged abusive conduct will continue and Plaintiff

 will suffer irreparable harm unless Defendants are restrained.9 ECF No. 4-2 at 2–3.

 Plaintiff contends that it is not burdensome for Defendants to transfer him to the

 FDC, as it occurred before, and that Defendants would incur no costs if he takes

 the place of one of the state inmates presently housed at the FDC. ECF No. 66 at

 10–11.

 I.    Plaintiff Is Not Entitled to a Transfer

       As a preliminary matter, the Court addresses Plaintiff’s request for a

 transfer to the FDC or another facility that ensures his safety. Plaintiff has not

 identified any authority permitting such a transfer, and case law establishes that the

 Court lacks the power to do so.10


 9
   Neither Plaintiff’s three-page memorandum in support of the Motion, nor his
 Reply, address all of the elements necessary to obtain a preliminary injunction or
 the legal standards applicable to his underlying claims. Because it is Plaintiff’s
 burden to prove entitlement to injunctive relief, and he failed to present a prima
 facie case as to all required elements in the Motion, it should be denied on this
 basis alone.
 10
    Espinda’s voluntary authorization of Plaintiff’s transfer to the FDC in a prior
 lawsuit, see Civil No. 16-00486 JMS-KJM, does not support relief here, as the
 court did not order the transfer. See id., ECF No. 17 (“Plaintiff’s Motion for Order
 to Show Cause, ECF 16, is DENIED. The court has not ordered the Hawaii
 Department of Public Safety to transfer Plaintiff nor granted any other form of
 relief on Plaintiff's Motion for Preliminary Injunction, ECF 15, at this time.
 Rather, the parties mutually agreed to Plaintiff’s transfer to the FDC-Honolulu.”
 (citation omitted)).
                                           10
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 11 of 21               PageID #:
                                    357



       It is well established that “an inmate has no justifiable expectation that he

 will be incarcerated in any particular prison within a State . . . [or] in any particular

 State.” Olim v. Wakinekona, 461 U.S. 238, 245 (1983) (footnote omitted). And

 courts routinely conclude that they lack the authority to transfer an inmate from

 one facility to another. See, e.g., Pitts v. Espinda, CIV. NO. 15-00483 JMS-KJM,

 2018 WL 1403881, at *3 (D. Haw. Mar. 20, 2018) (“Plaintiff has no legal right to

 be transferred to the FDC, Waiawa, Kulani, or any other prison facility.”); Moore

 v. Gipson, Case No. 1:13-cv-01820-DAD-BAM (PC), 2017 WL 2992529, at *3

 (E.D. Cal. Apr. 19, 2017) (“[T]he Court does not have the authority to compel

 Plaintiff’s transfer from Corcoran State Prison to Kern Valley State Prison or any

 other institution.”), adopted by sub nom. Moore v. Casas, Case No. 1:13-cv-01820-

 DAD-BAM, 2017 WL 2984353 (E.D. Cal. July 13, 2017); Mullins v. Wenciker,

 No. 1:07-CV-00108 LJO DLB P, 2007 WL 3053320, at *3 (E.D. Cal. Oct. 19,

 2007) (“This court has no authority to order that state prison officials transfer

 prisoners to other facilities.”), adopted by 2007 WL 4591673 (E.D. Cal. Dec. 28,

 2007).

       However, some courts outside the Ninth Circuit have determined that district

 courts may order state officials to transfer state inmates to different facilities in rare

 and extreme cases. See, e.g., Walker v. Lockhart, 713 F.2d 1378 (8th Cir. 1983);

 Streeter v. Hopper, 618 F.2d 1178 (5th Cir. 1980). But even those circuits


                                            11
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 12 of 21                 PageID #:
                                    358



 acknowledge the very limited scope of a court’s ability to order transfers. See

 Walker, 713 F.2d at 1383 (“[T]he administration of prisons is generally not within

 the province of the courts.”); Streeter, 618 F.2d at 1181 (“Courts should proceed

 cautiously in cases of this kind, to prevent courtroom magnification of the general

 dangers inherent in prison life from precipitating unnecessary judicial interference

 in the operation of state prisons.”). Indeed, transfer was ordered in Walker because

 “the undisputed evidence demonstrate[d] that Walker’s continued confinement in

 the Arkansas prison system w[ould] subject him to an unusually high risk of

 physical danger.” Walker, 713 F.2d at 1383 (emphasis added). And in Streeter,

 the Fifth Circuit affirmed the district court’s order to transfer an inmate because

 “[t]he evidence relied on by the district court . . . demonstrate[d] plaintiffs’

 exposure to conditions considerably more dangerous than those normal in prison

 life.” Streeter, 618 F.2d at 1181 (citation omitted). Such evidence has not been

 presented here.

       Nor has Plaintiff presented any binding authority supporting his transfer. In

 his supplemental memorandum, Plaintiff argues that Farmer v. Brennan contains

 dicta that a prisoner may be transferred out of a prison when facing imminent

 danger of physical harm and that in United States v. Dade, 959 F.3d 1136 (9th Cir.

 2020), the Ninth Circuit acknowledged a court’s authority to order the transfer of a




                                            12
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 13 of 21           PageID #:
                                    359



 prisoner under appropriate circumstances. ECF No. 87 at 1–2. These cases do not

 stand for the propositions for which Plaintiff cites them and are inapposite.11

       Neither concern preliminary injunctive relief and both involve federal

 inmates. Even if the Ninth Circuit sanctioned transfer in rare and exceptional

 circumstances, Plaintiff has not identified any warranting a preliminary injunction

 ordering the Administrative Defendants to transfer him to another state facility. As

 earlier noted, Plaintiff testified about a number of incidents that have occurred over

 the course of years. Plaintiff’s counsel argued that these incidents show a pattern


 11
    Farmer, for example, does not involve a court-ordered transfer of an inmate.
 Instead, the Court’s reference to a transfer pertained to decisions made by federal
 prison officials, and whether the petitioner would face a continuing threat of
 physical injury if transferred to another facility. See Farmer, 511 U.S. at 851 (“At
 oral argument, however, the Deputy Solicitor General informed us that petitioner
 was no longer in administrative detention, having been placed in the general prison
 population of a medium-security prison. He suggested that affirmance was
 nevertheless proper because ‘there is no present threat’ that petitioner will be
 placed in a setting where he would face a ‘continuing threat of physical injury,’ but
 this argument turns on facts about the likelihood of a transfer that the District
 Court is far better placed to evaluate than we are.” (citations omitted)).

        The Dade court addressed the appellant’s request for “release on bail
 pending his appeal of the district court’s denial of his motion to vacate his sentence
 under 28 U.S.C. § 2255.” Dade, 959 F.3d at 1137. The court explained that such a
 request is “reserved . . . for extraordinary cases” and “the requisite showing would
 involve ‘special circumstances or a high probability of success.’” Id. at 1138
 (citations omitted). The court found that COVID-19 was a special circumstance
 that “might warrant a change in the conditions of [the appellant’s] confinement
 (including transfer to another facility) if those risks are not being adequately
 addressed.” Id. at 1139 (citations omitted). But it noted that the issue was not
 before it. See id. Thus, Dade does not conclude, or even suggest, that a court can
 order the transfer of an inmate, and most certainly not a state inmate.
                                          13
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 14 of 21            PageID #:
                                    360



 of conduct necessitating Plaintiff’s transfer. However, Plaintiff failed to prevail on

 the merits in the cases filed. See, e.g., ECF No. 90-1 (entering judgment in favor

 of the defendants and against Plaintiff and denying his request for transfer to the

 FDC in Kealoha v. Dep’t of Pub. Safety, Civ. No. 05-00009 ACK-KSC); Kealoha

 v. Frank, Civil No. 07-00371 DAE-BMK (D. Haw. Oct. 28, 2008) (dismissing case

 without prejudice); Kealoha v. Dep’t of Pub. Safety, Civil No. 09-00299 JMS-

 BMK (D. Haw. Sept. 27, 2010) (dismissing case as case settled following issuance

 of order granting in part and denying in part motion for judgment on the

 pleadings); Kealoha v. Frank, Civil No. 11-00431 DAE-BMK, ECF No. 6

 (Plaintiff voluntarily dismissing case following an order dismissing complaint with

 leave to amend); Kealoha v. Espinda, Civil No. 16-00486 JMS-KJM (D. Haw.

 Apr. 4, 2018) (granting Plaintiff’s request to dismiss case without prejudice that

 was filed following the parties’ agreement to transfer Plaintiff to the FDC and the

 court’s order dismissing complaint in part); Kealoha v. Cabrera, Civil No. 17-

 00570 HG-KSC (D. Haw. Feb. 12, 2018) (dismissing case with prejudice for

 failure to amend pleadings to state cognizable claim); Kealoha v. Espinda, Civil

 No. 20-00309 JMS-RT, ECF No. 4 (pending motion for emergency injunctive

 relief). And where Plaintiff points to more recent incidents, the record is

 undeveloped and incomplete. Thus, Plaintiff has not yet demonstrated that he is

 subject to conditions more dangerous than those in normal prison life.


                                          14
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 15 of 21               PageID #:
                                    361



       In fact, the Administrative Defendants have explained that Plaintiff’s

 extensive prior history in the system caused him to be classified as “maximum

 custody,” which resulted in his transfer from OCCC to Halawa, the only state

 facility available to house him based on this classification. ECF No. 49 at 3.

 Plaintiff does not challenge the classification that requires him to be housed at

 Halawa, nor can the Court order the Administrative Defendants to transfer him to

 another state facility. See Pitts, 2018 WL 1403881, at *3 (“Further, because

 Plaintiff has ‘close custody’ status, he is ineligible for transfer to Waiawa or

 Kulani.” (citation omitted)). Accordingly, not only are rare and exceptional

 circumstances lacking here, even if they existed, there is no other facility that can

 house Plaintiff.

       To the extent Plaintiff requests transfer to the FDC, the Court lacks the

 authority to do so. Although the foregoing authority supports the principle that

 district courts may order state officials to transfer prisoners to another facility in

 rare and extreme cases, “such a power does not extend to order the state to transfer

 a prisoner to the federal prison system, or to requir[e] the federal prison system to

 accept the prisoner.” Dunbar v. Caruso, No. 11-10123, 2012 WL 3308407, at *1

 (E.D. Mich. Aug. 13, 2012) (citation omitted); see Moore v. Schuetzle, 486 F.

 Supp. 2d 969, 981 (D.N.D. 2007) (“The fact that this Court may arguably have the

 power in rare and extreme cases to order state officials to transfer a prisoner does


                                            15
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 16 of 21            PageID #:
                                    362



 not mean that it has the power and authority to force federal prison officials to

 accept Moore as a prisoner for service of the remainder of his state sentence.”),

 aff’d as modified, 289 F. App’x 962 (8th Cir. 2008); Thompson v. Kernan, No.

 1:07-cv-00572-AWI-BAM PC, 2012 WL 3584805, at *1 (E.D. Cal. Aug. 20,

 2012) (“Thompson I”) (“Walker does not stand for the proposition that a federal

 court may order FBP to accept a state inmate into its custody.” (citation omitted)),

 aff’d sub nom. Thompson v. Alvarez, 586 F. App’x 390 (9th Cir. 2014)

 (“Thompson II”). Indeed, “when a state has primary custodial jurisdiction over an

 inmate, a federal court cannot order the delivery of the defendant [to] a federal

 institution. Such an order would be tantamount to a transfer of custody beyond the

 jurisdiction of the federal court.” Fisher v. Goord, 981 F. Supp. 140, 176

 (W.D.N.Y. 1997) (citing United States v. Warren, 610 F.2d 680, 684–85 (9th Cir.

 1980)); see Quezada v. Fischer, No. 9:13-CV-0885 (MAD/TWD), 2014 WL

 1289606, at *5 (N.D.N.Y. Mar. 31, 2014) (holding that the “court lacks the

 authority to order the placement of a state prisoner into the custody of a federal

 agency” and that the state department of corrections determines a prisoner’s

 housing (citations omitted)); cf. Warren, 610 F.2d at 684 (explaining that a court’s

 “authority to ‘correct an illegal sentence’ or to ‘correct a sentence imposed in an

 illegal manner’ does not include a general authority to transfer an inmate from state

 to federal custody”). And the Court cannot order transfer to the FDC “[e]ven if


                                           16
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 17 of 21              PageID #:
                                    363



 Plaintiff’s allegations are sufficient to show that he is in imminent danger of bodily

 harm.” Dunbar, 2012 WL 3308407, at *1.

       Moreover, as conceded by Plaintiff, see ECF No. 87 at 3, because the United

 States, the Federal Bureau of Prisons (“FBP”), and/or the relevant administrators

 are not parties to this action, the Court could not order the FDC to accept Plaintiff,

 even if it had the authority to do so.12 See Zepeda v. INS, 753 F.2d 719, 727 (9th

 Cir. 1983) (An injunction binds only “the parties to the action, their officers,

 agents, servants, employees, and attorneys, and . . . those persons in active concert

 or participation with them who receive actual notice of the order.” (citation

 omitted)); Fed. R. Civ. P. 65(d). Courts must tailor injunctions “to affect only

 those persons over which it has power.” Zepeda, 753 F.2d at 727 (citations

 omitted). Therefore, in addition to its general lack of authority to transfer Plaintiff

 to the FDC, the Court is without the power to issue an injunction that would in part

 be directed at the United States, FBP, or administrators, who are non-parties. See

 Thompson II, 586 F. App’x at 390 (“The district court did not abuse its discretion


 12
    Plaintiff concedes that the Court cannot compel the FDC Warden to accept him
 because she is not a defendant and even if she were, the Court probably lacks the
 authority to do so. ECF No. 87 at 3. Yet at the hearing, Plaintiff’s counsel insisted
 that the Court can order Plaintiff’s transfer to the FDC because Espinda has the
 ability to send inmates there. That Espinda may coordinate the transfer of inmates
 to the FDC under certain circumstances does not confer the Court with the
 authority to do so. See Hawaiʻi Revised Statutes § 353-16 (“The director may
 effect the transfer of a committed felon to any federal correctional institution for
 imprisonment, subsistence, care, and proper employment of such a felon.”).
                                           17
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 18 of 21             PageID #:
                                    364



 in denying Thompson’s motion for preliminary injunction to transfer him into

 federal custody because the district court lacked authority to issue an injunction

 directed at a non-party.” (citations omitted)).

       For these reasons, the Court DENIES Plaintiff’s request for a preliminary

 injunction ordering his transfer to another facility. See Pitts, 2018 WL 1403881, at

 *3 (“[B]ecause Plaintiff would not be entitled to a transfer to another prison facility

 even if he prevails on his underlying claims, the court lacks authority to issue a

 preliminary injunction ordering a transfer.” (citation omitted)).

 II.   Plaintiff Has Not Demonstrated Entitlement to Outside Medical Care

       The remaining issue is whether Plaintiff is entitled to outside medical care.13

 The Court finds that he is not.

       A.     Strong Likelihood of Success on the Merits/Serious Questions Going
              to the Merits

       Plaintiff fails to discuss the merits and therefore has not established that

 there is a strong likelihood of success on, or serious questions going to, the merits.

 Plaintiff’s 42 U.S.C. § 1983 claim is predicated in part upon a violation of the

 Eighth Amendment’s proscription against cruel and unusual punishment.


 13
    Plaintiff’s allegations are insufficiently pled so the scope and nature of his
 claims are unclear. He groups his constitutional claims under a single count
 comprising a few paragraphs generally alleging that Defendants violated his Fifth,
 Fourteenth, and Eighth Amendment rights. Compl. ¶¶ 65–67. The Court will not
 attempt to construe these allegations to state specific claims, particularly in the
 context of this Motion.
                                           18
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 19 of 21              PageID #:
                                    365



 However, the Due Process Clause of the Fourteenth Amendment, not the Eighth

 Amendment, applies to pretrial detainee claims. See Castro v. County of Los

 Angeles, 833 F.3d 1060, 1067–68 (9th Cir. 2016) (citation omitted).

       Constitutional claims alleging violations of the right to adequate medical

 care “must be evaluated under an objective deliberate indifference standard.”

 Gordon v. County of Orange, 888 F.3d 1118, 1124–25 (9th Cir. 2018) (citation

 omitted). The elements of a medical care claim are:

              (i) the defendant made an intentional decision with respect to the
              conditions under which the plaintiff was confined; (ii) those
              conditions put the plaintiff at substantial risk of suffering serious
              harm; (iii) the defendant did not take reasonable available
              measures to abate that risk, even though a reasonable official in
              the circumstances would have appreciated the high degree of risk
              involved—making the consequences of the defendant’s conduct
              obvious; and (iv) by not taking such measures, the defendant
              caused the plaintiff’s injuries.

 Id. at 1125. The third element requires the defendant’s conduct to be objectively

 unreasonable, which turns on the facts and circumstances of each case. See id.

 (citation omitted). An individual is not deprived of life, liberty, or property under

 the Fourteenth Amendment based on a “mere lack of due care by a state official.”

 Id. (citation omitted). Consequently, a plaintiff “must ‘prove more than negligence

 but less than subjective intent—something akin to reckless disregard.’” Id.

 (footnote and citation omitted). Unlike the subjective standard applicable to

 Eighth Amendment claims, which requires an official to “know[] of and


                                           19
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 20 of 21             PageID #:
                                    366



 disregard[] an excessive risk to inmate health or safety,” this standard dispenses of

 the need to prove “subjective elements about the officer’s actual awareness of the

 level of risk.” Id. n.4. (citations omitted).

       Plaintiff’s limited allegations are premised on Defendants’ failure to provide

 him with adequate medical care for his alleged head injury. Plaintiff provides no

 evidence, other than conclusory allegations, that Defendants have acted or are

 acting with deliberate indifference to his health. Plaintiff merely alleges that

 Halawa lacks adequate medical facilities to determine the extent of his injuries

 sustained from his fall in the rec yard and that his requests for examination by an

 outside physician have been repeatedly denied. Compl. ¶¶ 53–54; ECF No. 4-1 ¶¶

 26–27. However, the evidence before the Court reveals that Plaintiff declined

 additional medical care following the incident and claimed to be fine.

       Even assuming Plaintiff asked for outside medical care, “[a] difference of

 opinion between a physician and the prisoner . . . concerning what medical care is

 appropriate does not amount to deliberate indifference.” Snow v. McDaniel, 681

 F.3d 978, 987 (9th Cir. 2012) (citation omitted), overruled in part on other

 grounds by Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014). Moreover, Plaintiff

 has no constitutional right to outside medical care. See Roberts v. Spalding, 783

 F.2d 867, 870 (9th Cir. 1986) (“A prison inmate has no independent constitutional

 right to outside medical care additional and supplemental to the medical care


                                            20
Case 1:20-cv-00323-JAO-RT Document 100 Filed 09/18/20 Page 21 of 21                    PageID #:
                                    367



 provided by the prison staff within the institution.” (citation omitted)). Based on

 the foregoing and the sparse record before the Court, Plaintiff fails to show a

 likelihood of success on, or raise serious questions going to, the merits of his

 Fourteenth Amendment claim. Because Plaintiff has not satisfied the first element

 for obtaining preliminary injunctive relief, he is not entitled to relief and the Court

 need not address the remaining elements. See Winter, 555 U.S. at 23–24.

                                       CONCLUSION

        For the reasons stated herein, the Court HEREBY DENIES Plaintiff’s

 Motion for Emergency Injunctive Relief. ECF No. 4.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawai‘i, September 18, 2020.




 CIVIL NO. 20-00323 JAO-RT; Kealoha v. Espinda, et al.; ORDER DENYING PLAINTIFF’S MOTION FOR
 EMERGENCY INJUNCTIVE RELIEF


                                               21
